DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 7/18/2022.  Claims 2-5 and 15-17 have been canceled.  Claims 1, 6 and 7 are now pending.  

Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kelly Hwang on 7/27/2022.

4.	The application has been amended as follows:
Claim 9, line 3, change “S100” to -- step S100--.
Claim 9, line 5, change “S200” to -- step S200--.
Claim 9, line 7, change “S300” to -- step S300--.

Allowable Subject Matter

5.	Claims 8-14 have been rejoined.  Claims 1 and 6-14 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Hassan et al. (US 2014/0259332) and Shlenker et al. (US 2003/0021903).
	Hassan et al. disclose a breach or contamination indicating elastomeric article for indicating a breach or contamination by a selected chemical or group of chemicals, the article having an exterior and interior layer (such as carboxylated acrylonitrile butadiene) and comprising: an interior elastomeric layer selected to resist permeation by the selected chemical(s); wherein the distribution of the indicating layer provides for a visually noticeable color change against the background of the colored interior elastomeric layer upon a breach or contamination event by a selected chemical, wherein a method of aqueous latex dipping is employed to make a glove (claims 1, 11, 15, 19, [0044]-[0053]).
	Shlenker et al. disclose a multi-layer latex membrane comprising a first latex layer, a second latex layer, and a substance such as indicators, to be made into a glove by dipping method (claims 1, 9, 13, [0079]-[0102]).
	Thus, Hassan et al. and Shlenker et al. do not teach or fairly suggest the claimed 
dip-molded article comprising: a layer derived from a latex composition for dip-molding; and a layer derived from a polymer including a repeating unit derived from a diacetylene-based compound, wherein the diacetylene-based compound is one selected from the group consisting of compounds represented by Chemical Formulas 1-1 to 1-5 below …
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762